DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 14 July 2022, with respect to the rejections under 35 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-6 and 9-16 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. Claims 9-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions 1-3, as set forth in the Office action mailed on 17 June 2021, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 1-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive. Examiner notes that US 20180146796 A1 to Longenecker, US 9138070 B1 to Shamie, and US 20190254442 A1 to Tuckey are particularly relevant.
Regarding independent claim 1, the primary reference Longenecker teaches a bassinet frame comprising a support frame, two leg units with a pivot end portion and a foot portion, and at least two pivot hubs. However, Longenecker does not teach Applicant’s claimed “at least two pivot hubs each connecting a respective one of said leg units to said support frame, and each including a locking pin ... said pivot end portion of each of said leg units extending through said leg slot of said hub housing of a respective one of said pivot hubs, and being pivotally connected to said respective one of said pivot hubs such that said leg units are pivotable relative to said pivot hubs and said locking pins”. Rather, Longenecker describes that the locking pins 121 are "moveably attached to," and therefore pivot with, the leg member 14 (see at least Figs. 10-15 and [0031]). The secondary reference Shamie also fails to teach Applicant’s claimed limitation because the pivot hub is also unitary with the leg (see at least Figs. 11-12). Tuckey also fails to teach Applicant’s claimed limitation.  There is no teaching or suggestion in the prior art that results in Applicant’s claimed structure. The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673